Name: Commission Regulation (EEC) No 3242/89 of 27 October 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 314/4128 . 10 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3242/89 of 27 October 1989 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries 1 450 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 172, 20 . 6 . 1989, p. 1 . (') OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 314/42 Official Journal of the European Communities 28 . 10 . 89 ANNEX LOTS A  B  C 1 . Operation Nos ('); 535/89 ; 710/89 and 711 /89  Commission Decision of 20. 7 . 1989 2. Programme : 1989 3 . Recipient : Peru 4. Representative of the recipient (3) : Oficina Nacional de Apoyo Alimentario (ONAA), Natalio Sanchez n ° 220, Piso 44, JesÃ ºs MarÃ ­a, Lima, PerÃ º ; tel . 24 24 64 5. Place or country of destination : Peru 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) (6) (7) : see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 1 200 tonnes 9 . Number of 4ots : three (A : 400 tonnes ; B : 400: tonnes ; C : 400 tonnes) 10 . ^ Packaging and marking : 25 kg and OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : 'ACCIÃ N N ° 535/89 / 'ACCIÃ N N ° 710/89 / 'ACCIÃ N N ° 711 /89 / LECHE EN POLVO DESCREMADA ENRIQUECIDA CON VITAMINAS A Y D / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A PERÃ  / DISTRIBUCIÃ N GRATUITA' and OJ No C 216, 14. 8 . 1987, p . 6 (under I.1.B.5) 1 1 . Method of mobilization : the Community market  the manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12 . Stage of supply : free at port of landing Callao (Lima)  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Callao 16 . Address of the warehouse and, if appropriate, port of landing : -  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11  18 . 12 . 1989 18 . Deadline for the supply : 21 . 1 . 1990 1 9 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 20 . 11 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 11 . 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18  25. 12 . 1989 (c) deadline for the supply : 28 . 1 . 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire , Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de - la Loi , B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 15 . 9 . 1989 fixed by Commission Regulation (EEC) No 2780/89 (OJ No L 268 , 15 . 9 . 1989 , p. 21 ) Official Journal of the European Communities No L 314/4328. 10. 89 LOT D 1 . Operation No ('): 580/89  Commission Decision of 20. 7. 1989 2. Programme : 1989 3. Recipient : Republic of Mali 4. Representative of the recipient (') : M. Makan Makadji, Directeur General, Union Laitiere de Bamako, Route de Sotuba, BP 20, Bamako ; telex 2553 SADA, tel. 22 33 83 5. Place or country of destination : Mali 5a. Address of destinee : see point 4 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) : see OJ No C 216, 14. 8 . 1987, p. 3 (under I.1 A.1 and I.1A2) 8 . Total quantity : 250 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kilograms See  OJ No C 216, 14. 8 . 1987, p . 3 (under I.1A3) Supplementary markings on the packaging : 'ACTION N0 580/89 / LAIT Ã CRÃ MÃ  EN POUDRE / DON DE LA COMMUNAUTÃ  Ã CONO ­ MIQUE EUROPÃ ENNE' and see OJ No C 216, 14. 8 . 1987, p. 3 (under I.1.A.4) 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder must be carried out within the six-month period preceeding the period for making the goods available at the port of shipment 12. Stage of supply : free at destination  Bamako 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : see point 4 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 11  10. 12. 1989 18. Deadline for the supply : 3k 1 . 1990 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 20. 11 . 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 4. 12. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10  29. 12. 1989 (c) deadline for the supply : 14. 2. 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 15. 9 . 1989, fixed by Commission Regulation (EEC) No 2780/89 (OJ No L 268, 15. 9. 1989, p. 21 ) No L 314/44 Official Journal of the European Communities 28 . 10. 89 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary, the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : M. Boselli, Delegation CEE, Calle Orinoco, Las Mercedes, Ap. 67076, Las Americas 1061A, Caracas, Venezuela ; tel. 91 51 33, telex 27298 COMEU VC. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, a certificate of origin at the time of delivery. I7) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personal and that the area of production of raw milk had not registerd foot-and ­ mounth disease or any other notifiable infections/contagious disease during the 90 days prior to the processing. (") Where the goods are placed in containers on the initiative of the successful tenderer, the latter must bear the costs of carriage to the port store where emptying takes place. (*) Commission delegate to be contracted by the successful tenderer : M. Vanheaverbeke, BP 115, Bamako, Mali ; telex 2526 Delegfed, tel . (223) 22 23 56, telefax (223) 22 36 70 .